  4:20-cv-03001-BCB-CRZ Doc # 24 Filed: 08/18/20 Page 1 of 1 - Page ID # 131




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES BERGMAN,

                  Plaintiff,                             4:20CV3001

      vs.
                                                           ORDER
DAWSON   COUNTY,    NEBRASKA,
DOUGLAS   COUNTY,   NEBRASKA,
STATE OF NEBRASKA, The; and
CORRECT CARE SOLUTIONS, LLC,

                  Defendants.



      IT IS ORDERED that the motion to withdraw filed by Tess M. Moyer, as
counsel of record for Defendant, Douglas County, Nebraska (Filing No. 23), is
granted. Tess M. Moyer shall no longer receive electronic notice in this case.

      Dated this 18th day of August, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
